December 20, 1920. The opinion of the Court was delivered by
The Circuit decree by Judge Gary contains a clear and sufficient statement of this case. Let it be reported. *Page 289 
The exceptions raise several questions:
1. That the Court has no power in this proceeding to transfer the title of the property to the plaintiff. This objection cannot be sustained, inasmuch as no attempt was made to deal with the title to the property. The order confines itself to the mere custody.
2. That there is no ground for changing the trustees of the property. In a sense, every one who holds or has the custody of the property of another is a trustee. The plaintiff is trustee merely to preserve the property for the purposes of "The Church of the Messiah, North Santee." The appellant has shown no right to the custody of the church; certainly no right to the money.
3. That the Church of the Messiah, North Santee, was not properly before the Court and its answer unauthorized. The last-appointed treasurer and vestryman was served and the Court had jurisdiction, even though the church was in default. The appellant will be fully protected in obeying the order of the Court.
4. The appellant claims that the plaintiff can hold only such property as is voluntarily turned over to it. The statute provides that it shall hold "all property belonging to any of the corporations, churches, or dormant parishes formerly connected with said church, but which have now ceased to have active operation." The statute fully provides for "The Church of the Messiah, North Santee."
The judgment is affirmed.
MESSRS. JUSTICES HYDRICK and WATTS concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent on account of sickness. *Page 290